Exhibit 10.1

 

Execution Copy

 

COMMON STOCK PURCHASE AGREEMENT

 

COMMON STOCK PURCHASE AGREEMENT (the “Agreement”), dated as of January 15, 2013
by and between SUNSHINE HEART, INC., a Delaware corporation (the “Company”), and
ASPIRE CAPITAL FUND, LLC, an Illinois limited liability company (the “Buyer”). 
Capitalized terms used herein and not otherwise defined herein are defined in
Section 10 hereof.

 

WHEREAS:

 

Subject to the terms and conditions set forth in this Agreement, the Company
wishes to sell to the Buyer, and the Buyer wishes to buy from the Company, up to
Twenty Five Million Dollars ($25,000,000) of the Company’s common stock, par
value $0.0001 per share (the “Common Stock”).  The shares of Common Stock to be
purchased hereunder are referred to herein as the “Purchase Shares.”

 

NOW THEREFORE, the Company and the Buyer hereby agree as follows:

 

1.                                      PURCHASE OF COMMON STOCK.

 

Subject to the terms and conditions set forth in this Agreement, the Company has
the right to sell to the Buyer, and the Buyer has the obligation to purchase
from the Company, Purchase Shares as follows:

 

(a)           Commencement of Purchases of Common Stock; Initial Purchase. 
Following the satisfaction of the conditions (the “Commencement”) as set forth
in Sections 6 and 7 below (the date of satisfaction of such conditions, the
“Commencement Date”), immediately, on the Commencement Date, the Buyer shall
purchase from the Company the Initial Purchase Shares (defined below) and upon
receipt of such Purchase Shares pay to the Company as the purchase price
therefor, via wire transfer, One Million Dollars ($1,000,000) (such purchase the
“Initial Purchase”).  Upon issuance and payment therefor as provided herein,
such Initial Purchase Shares shall be validly issued and fully paid and
non-assessable.  The Initial Purchase Shares shall be issued to the Buyer
without any restrictive legend.  Thereafter, the purchase and sale of shares
hereunder including the Initial Purchase Shares, (the “Purchase Shares”), shall
occur from time to time upon written notices by the Company to the Buyer on the
terms and conditions as set forth herein.  “Initial Purchase Shares” means a
number of shares that the Buyer will purchase on the Commencement Date equal to
the quotient of (a) One Million Dollars ($1,000,000) divided by (b) the
arithmetic average of the five (5) Closing Sale Prices for the Common Stock for
the five (5) consecutive Business Days ending on the Business Day immediately
preceding the Commencement Date (such arithmetic average to be appropriately
adjusted for any reorganization, recapitalization, non-cash dividend, stock
split, reverse stock split or other similar transaction).

 

(b)           The Company’s Right to Require Regular Purchases.  Subject to the
terms and conditions of this Agreement, on any given Business Day after the
Commencement Date, the Company shall have the right but not the obligation to
direct the Buyer by its delivery to the Buyer of a Purchase Notice from time to
time, and the Buyer thereupon shall have the obligation, to buy the number of
Purchase Shares specified in such notice, up to a maximum of 50,000 Purchase
Shares, on such Business Day (as long as

 

1

--------------------------------------------------------------------------------


 

such notice is delivered on or before 5:00 p.m. Eastern time on such Business
Day) (each such purchase, a “Regular Purchase”) at the Purchase Price on the
Purchase Date; however, in no event shall the Purchase Amount of a Regular
Purchase exceed One Million Dollars ($1,000,000) per Business Day.  The Company
may deliver additional Purchase Notices to the Buyer from time to time so long
as the most recent purchase has been completed.  The share amounts in the first
sentence of this Section 1(b) shall be appropriately adjusted for any
reorganization, recapitalization, non-cash dividend, stock split, reverse stock
split, or other similar transaction.

 

(c)           VWAP Purchases.  Subject to the terms and conditions of this
Agreement, in addition to purchases of Purchase Shares as described in
Section 1(b) above, with one Business Day’s prior written notice (as long as
such notice is delivered on or before 5:00 p.m. Eastern time on the Business Day
immediately preceding the VWAP Purchase Date), the Company shall also have the
right but not the obligation to direct Buyer by the Company’s delivery to Buyer
of a VWAP Purchase Notice from time to time, and Buyer thereupon shall have the
obligation, to buy the VWAP Purchase Share Percentage of the trading volume of
the Common Stock on the VWAP Purchase Date up to the VWAP Purchase Share Volume
Maximum on the VWAP Purchase Date (each such purchase, a “VWAP Purchase”) at the
VWAP Purchase Price.  The Company may deliver a VWAP Purchase Notice to the
Buyer only on a date on which the Company also submitted a Purchase Notice for a
Regular Purchase of 50,000 Purchase Shares to the Buyer.  A VWAP Purchase shall
automatically be deemed completed at such time on the VWAP Purchase Date that
the Sale Price falls below the VWAP Minimum Price Threshold; in such
circumstance, the VWAP Purchase Amount shall be calculated using (i) the VWAP
Purchase Share Percentage of the aggregate shares traded on the Principal Market
for such portion of the VWAP Purchase Date prior to the time that the Sale Price
fell below the VWAP Minimum Price Threshold and (ii) a VWAP Purchase Price
calculated using the volume weighted average price of Common Stock sold during
such portion of the VWAP Purchase Date prior to the time that the Sale Price
fell below the VWAP Minimum Price Threshold.  Each VWAP Purchase Notice must be
accompanied by instructions to the Company’s Transfer Agent to immediately issue
to the Buyer an amount of Common Stock equal to the VWAP Purchase Share
Estimate, a good faith estimate by the Company of the number of Purchase Shares
that the Buyer shall have the obligation to buy pursuant to the VWAP Purchase
Notice.  In no event shall the Buyer, pursuant to any VWAP Purchase, purchase a
number of Purchase Shares that exceeds the VWAP Purchase Share Estimate issued
on the VWAP Purchase Date in connection with such VWAP Purchase Notice; however,
the Buyer will immediately return to the Company any amount of Common Stock
issued pursuant to the VWAP Purchase Share Estimate that exceeds the number of
Purchase Shares the Buyer actually purchases in connection with such VWAP
Purchase.  Upon completion of each VWAP Purchase Date, the Buyer shall submit to
the Company a confirmation of the VWAP Purchase in form and substance reasonably
acceptable to the Company.  The Company may deliver additional VWAP Purchase
Notices to the Buyer from time to time so long as the most recent purchase has
been completed.  The Company may, by written notice to the Buyer, in its sole
discretion at any time after the date of this Agreement, irrevocably terminate
this Section 1(c) and its right to direct the Buyer to make VWAP Purchases.

 

(d)           Payment for Purchase Shares.  For each Regular Purchase, the Buyer
shall pay to the Company an amount equal to the Purchase Amount as full payment
for such Purchase Shares via wire transfer of immediately available funds on the
same Business Day that the Buyer receives such Purchase Shares.  For each VWAP
Purchase, the Buyer shall pay to the Company an amount equal to the VWAP
Purchase Amount as full payment for such Purchase Shares via wire transfer of
immediately available funds on the third Business Day following the VWAP
Purchase Date.  All payments made under this Agreement shall be made in lawful
money of the United States of America via wire transfer of

 

2

--------------------------------------------------------------------------------


 

immediately available funds to such account as the Company may from time to time
designate by written notice in accordance with the provisions of this
Agreement.  Whenever any amount expressed to be due by the terms of this
Agreement is due on any day that is not a Business Day, the same shall instead
be due on the next succeeding day that is a Business Day.

 

(e)           Purchase Price Floor.  The Company and the Buyer shall not effect
any sales under this Agreement on any Purchase Date where the Closing Sale Price
is less than the Floor Price.  “Floor Price” means $1.00 per share of Common
Stock, which shall be appropriately adjusted for any reorganization,
recapitalization, non-cash dividend, stock split, reverse stock split or other
similar transaction.

 

(f)            Records of Purchases.  The Buyer and the Company shall each
maintain records showing the remaining Available Amount at any given time and
the dates and Purchase Amounts for each purchase, or shall use such other method
reasonably satisfactory to the Buyer and the Company to reconcile the remaining
Available Amount.

 

(g)           Taxes.  The Company shall pay any and all transfer, stamp or
similar taxes that may be payable with respect to the issuance and delivery of
any shares of Common Stock to the Buyer made under this Agreement.

 

(h)           Compliance with Principal Market and ASX Listing Rules. 
Notwithstanding anything in this Agreement to the contrary, and in addition to
the limitations set forth in Section 1(e), the total number of shares of Common
Stock that may be issued under this Agreement, including the Commitment Shares
(as defined in Section 4(e) hereof), shall be limited to 1,298,653, which is a
number of shares of Common Stock which equals 13.99% of the Company’s
outstanding shares of Common Stock as of the date hereof (the “Exchange Cap”);
except as follows:

 

(i) In the event that at any time during the term of this Agreement the
Company’s securities cease to be listed on the Australian Securities Exchange,
the Exchange Cap for all purposes under this Agreement shall be limited to
1,856,616, a number of shares of Common Stock which equals 19.99% of the
Company’s outstanding shares of Common Stock as of the date hereof, in each case
unless stockholder approval is obtained to issue more than such 13.99% or
19.99%.

 

(ii) Subject to Subsection (iii) below, the foregoing limitation in Subsection
(i) shall not apply if stockholder approval has not been obtained and at any
time the Exchange Cap is reached and at all times thereafter the average price
paid for all shares issued under this Agreement is equal to or greater than
$6.10 (the “Minimum Price”), a price equal to the Closing Sale Price on the
Business Day prior to the date hereof, (in such circumstance, for purposes of
the Principal Market, the transaction contemplated hereby would not be “below
market” and the Exchange Cap would not apply).

 

(iii) Notwithstanding the foregoing, the Company shall not be permitted to
issue, and the Buyer shall not be permitted to purchase, any shares of Common
Stock under this Agreement if such issuance would breach the Company’s
obligations or be prohibited by the rules and regulations of the Principal
Market or the Australian Securities Exchange.   The Company will, in its sole
discretion, determine whether to obtain stockholder approval to issue more than
the Exchange Cap or otherwise to issue more of its outstanding shares of Common
Stock in accordance with the rules or regulations of the Principal Market and
the Australian Securities Exchange.

 

3

--------------------------------------------------------------------------------


 

(i)            Beneficial Ownership Limitation. The Company shall not issue, and
the Buyer shall not purchase any shares of Common Stock under this Agreement, if
such shares proposed to be issued and sold, when aggregated with all other
shares of Common Stock then owned beneficially (as calculated pursuant to
Section 13(d) of the Exchange Act and Rule 13d-3 promulgated thereunder) by the
Buyer and its affiliates would result in the beneficial ownership by the Buyer
and its affiliates of more than the Exchange Cap.

 

2.             BUYER’S REPRESENTATIONS AND WARRANTIES.

 

The Buyer represents and warrants to the Company that as of the date hereof and
as of the Commencement Date:

 

(a)           Investment Purpose.  The Buyer is entering into this Agreement and
acquiring the Commitment Shares and the Purchase Shares (the Purchase Shares and
the Commitment Shares are collectively referred to herein as the “Securities”),
for its own account for investment only and not with a view towards, or for
resale in connection with, the public sale or distribution thereof; provided
however, by making the representations herein, the Buyer does not agree to hold
any of the Securities for any minimum or other specific term.

 

(b)           Accredited Investor Status.  The Buyer is an “accredited investor”
as that term is defined in Rule 501(a)(3) of Regulation D of the 1933 Act.

 

(c)           Reliance on Exemptions.  The Buyer understands that the Securities
are being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
on specific exemptions from disclosure under Chapter 6D of the Australian
Corporations Act of 2001 (the “Corporations Act”), and that the Company is
relying in part upon the truth and accuracy of, and the Buyer’s compliance with,
the representations, warranties, agreements, acknowledgments and understandings
of the Buyer set forth herein in order to determine the availability of such
exemptions and the eligibility of the Buyer to acquire the Securities.

 

(d)           Information.  The Buyer has been furnished with all materials
relating to the business, finances and operations of the Company and materials
relating to the offer and sale of the Securities that have been reasonably
requested by the Buyer, including, without limitation, the SEC Documents (as
defined in Section 3(f) hereof).  The Buyer understands that its investment in
the Securities involves a high degree of risk.  The Buyer (i) is able to bear
the economic risk of an investment in the Securities including a total loss,
(ii) has such knowledge and experience in financial and business matters that it
is capable of evaluating the merits and risks of the proposed investment in the
Securities and (iii) has had an opportunity to ask questions of and receive
answers from the officers of the Company concerning the financial condition and
business of the Company and other matters related to an investment in the
Securities.  Neither such inquiries nor any other due diligence investigations
conducted by the Buyer or its representatives shall modify, amend or affect the
Buyer’s right to rely on the Company’s representations and warranties contained
in Section 3 below.  The Buyer has sought such accounting, legal and tax advice
as it has considered necessary to make an informed investment decision with
respect to its acquisition of the Securities.

 

(e)           No Governmental Review.  The Buyer understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation

 

4

--------------------------------------------------------------------------------


 

or endorsement of the Securities or the fairness or suitability of the
investment in the Securities nor have such authorities passed upon or endorsed
the merits of the offering of the Securities.

 

(f)            Transfer or Sale.  The Buyer understands that except as provided
in the Registration Rights Agreement (as defined in Section 4(a) hereof):
(i) the Securities have not been and are not being registered under the 1933 Act
or any state securities laws, and may not be offered for sale, sold, assigned or
transferred unless (A) subsequently registered thereunder or (B) an exemption
exists permitting such Securities to be sold, assigned or transferred without
such registration; (ii) any sale of the Securities made in reliance on Rule 144
may be made only in accordance with the terms of Rule 144 and further, if
Rule 144 is not applicable, any resale of the  Securities under circumstances in
which the seller (or the person through whom the sale is made) may be deemed to
be an underwriter (as that term is defined in the 1933 Act) may require
compliance with some other exemption under the 1933 Act or the rules and
regulations of the SEC thereunder; and (iii) neither the Company nor any other
person is under any obligation to register the Securities under the 1933 Act or
any state securities laws or to comply with the terms and conditions of any
exemption thereunder.

 

(g)           Organization.  The Buyer is a limited liability company duly
organized and validly existing in good standing under the laws of the
jurisdiction in which it is organized, and has the requisite organizational
power and authority to own its properties and to carry on its business as now
being conducted.

 

(h)           Validity; Enforcement.  This Agreement has been duly and validly
authorized, executed and delivered on behalf of the Buyer and is a valid and
binding agreement of the Buyer enforceable against the Buyer in accordance with
its terms, subject as to enforceability to (i) general principles of equity and
to applicable bankruptcy, insolvency, reorganization, moratorium, liquidation
and other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies and (ii) public policy underlying any
law, rule or regulation (including any federal or state securities law, rule or
regulation) with regards to indemnification, contribution or exculpation. The
execution and delivery of the Transaction Documents by the Buyer and the
consummation by it of the transactions contemplated hereby and thereby do not
conflict with the Buyer’s certificate of organization or operating agreement or
similar documents, and do not require further consent or authorization by the
Buyer, its managers or its members.

 

(i)            Residency.  The Buyer is a resident of the State of Illinois.

 

(j)            No Prior Short Selling.  The Buyer represents and warrants to the
Company that at no time prior to the date of this Agreement has any of the
Buyer, its agents, representatives or affiliates engaged in or effected, in any
manner whatsoever, directly or indirectly, any (i) “short sale” (as such term is
defined in Section 242.200 of Regulation SHO of the Securities Exchange Act of
1934, as amended (the “1934 Act”)) of the Common Stock or (ii) hedging
transaction, which establishes a net short position with respect to the Common
Stock.

 

3.             REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to the Buyer that as of the date hereof and
as of the Commencement Date:

 

5

--------------------------------------------------------------------------------


 

(a)           Organization and Qualification.  The Company and its
“Subsidiaries” (which for purposes of this Agreement means any entity in which
the Company, directly or indirectly, owns more than 50% of the voting stock or
capital stock or other similar equity interests) are corporations or limited
liability companies duly organized and validly existing in good standing under
the laws of the jurisdiction in which they are incorporated or organized (if
such concept is recognized in the jurisdiction of incorporation or
organization), and have the requisite corporate or organizational power and
authority to own their properties and to carry on their business as now being
conducted.  Each of the Company and its Subsidiaries is duly qualified as a
foreign corporation or limited liability company to do business and is in good
standing in every jurisdiction in which its ownership of property or the nature
of the business conducted by it makes such qualification necessary, except to
the extent that the failure to be so qualified or be in good standing could not
reasonably be expected to have a Material Adverse Effect.  As used in this
Agreement, “Material Adverse Effect” means (i) any condition, occurrence, state
of facts or event having, or insofar as reasonably can be foreseen would likely
have, any material adverse effect on the legality, validity or enforceability of
the Transaction Documents (as defined in Section 3(b) hereof) or the
transactions contemplated thereby, (ii) any condition, occurrence, state of
facts or event having, or insofar as reasonably can be foreseen would likely
have, any effect on the business, operations, properties or condition (financial
or otherwise) of the Company that is material and adverse to the Company and its
Subsidiaries, taken as a whole, and/or (iii) any condition, occurrence, state of
facts or event that would, or insofar as reasonably can be foreseen would
likely, prohibit or otherwise materially interfere with or delay the ability of
the Company to perform any of its obligations under any of the Transaction
Documents to which it is a party;  provided ,  however , that none of the
following, individually or in the aggregate, shall be taken into account in
determining whether a Material Adverse Effect has occurred or insofar as
reasonably can be foreseen would likely occur: (a) changes in conditions in the
U.S. or global capital, credit or financial markets generally, including changes
in the availability of capital or currency exchange rates, provided such changes
shall not have affected the Company in a materially disproportionate manner as
compared to other similarly situated companies; (b) changes generally affecting
the medical device industry, provided such changes shall not have affected the
Company in a materially disproportionate manner as compared to other similarly
situated companies; (c) any effect of the announcement of, or the consummation
of the transactions contemplated by, this Agreement and the other Transaction
Documents on the Company’s relationships, contractual or otherwise, with
customers, suppliers, vendors, bank lenders, strategic venture partners or
employees; and (d) the receipt of any notice that the Common Stock may be
ineligible to continue listing or quotation on the Principal Market, other than
a final and non-appealable notice that the listing or quotation of the Common
Stock on the Principal Market shall be terminated on a date certain.

 

(b)           Authorization; Enforcement; Validity.  (i) The Company has the
requisite corporate power and authority to enter into and perform its
obligations under this Agreement, the Registration Rights Agreement and each of
the other agreements entered into by the parties on the Commencement Date and
attached hereto as exhibits to this Agreement (collectively, the “Transaction
Documents”), and to issue the Securities in accordance with the terms hereof and
thereof, (ii) the execution and delivery of the Transaction Documents by the
Company and the consummation by it of the transactions contemplated hereby and
thereby, including without limitation, the issuance of the Commitment Shares and
the reservation for issuance and the issuance of the Purchase Shares issuable
under this Agreement, have been duly authorized by the Company’s Board of
Directors or duly authorized committee thereof, do not conflict with the
Company’s Certificate of Incorporation or Bylaws, and do not require further
consent or authorization by the Company, its Board of Directors or its
stockholders, (iii) this Agreement has been, and each other Transaction Document
shall be on the Commencement Date, duly executed

 

6

--------------------------------------------------------------------------------


 

and delivered by the Company and (iv) this Agreement constitutes, and each other
Transaction Document upon its execution on behalf of the Company, shall
constitute, the valid and binding obligations of the Company enforceable against
the Company in accordance with their terms, except as such enforceability may be
limited by (y) general principles of equity or applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally, the enforcement of creditors’ rights and remedies and
(z) public policy underlying any law, rule or regulation (including any federal
or states securities law, rule or regulation) with regards to indemnification,
contribution or exculpation.  The Board of Directors of the Company or duly
authorized committee thereof has approved the resolutions (the “Signing
Resolutions”) substantially in the form as set forth as Exhibit B-1 attached
hereto to authorize this Agreement and the transactions contemplated hereby. 
The Signing Resolutions are valid, in full force and effect and have not been
modified or supplemented in any material respect other than by the resolutions
set forth in Exhibit B-2 attached hereto regarding the registration statement
referred to in Section 4 hereof.  The Company has delivered to the Buyer a true
and correct copy of the Signing Resolutions as approved by the Board of
Directors of the Company.

 

(c)           Capitalization.  As of the date hereof, the authorized capital
stock of the Company consists of: (i) 100,000,000 shares of Common Stock, of
which as of the date hereof 9,282,724 shares are issued and outstanding,
1,800,000 shares are reserved for future issuance pursuant to the Company’s
equity incentive plans, of which approximately 788,504 shares remain available
for future option grants or stock awards (of those 788,504 shares, 372,000
options have been awarded by the Company’s Board of Directors but have not yet
been approved by the Company’s shareholders pursuant to ASX rules), and
1,663,253 shares are issuable and reserved for issuance pursuant to securities
(other than stock options or equity based awards issued pursuant to the
Company’s stock incentive plans) exercisable or exchangeable for, or convertible
into, shares of Common Stock; in addition, 54,000 non-plan options to purchase
shares of the Company’s Common Stock have been awarded by the Company’s Board of
Directors but not yet approved by the Company’s shareholders pursuant to ASX
rules and (ii) 40,000,000 shares of preferred stock, par value $0.0001 per
share, of which as of the date hereof, zero (0) shares are issued and
outstanding.  All of such outstanding shares have been, or upon issuance will
be, validly issued and are fully paid and nonassessable.  Except as disclosed in
Schedule 3(c), (i) no shares of the Company’s capital stock are subject to
preemptive rights or any other similar rights or any liens or encumbrances
suffered or permitted by the Company, (ii) there are no outstanding debt
securities of the Company or any of its Subsidiaries, (iii) there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
Subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its Subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its Subsidiaries or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company or any of its Subsidiaries, (iv) there
are no material agreements or arrangements under which the Company or any of its
Subsidiaries is obligated to register the sale of any of their securities under
the 1933 Act (except the Registration Rights Agreement), (v) there are no
outstanding securities or instruments of the Company or any of its Subsidiaries
which contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to redeem a security of the Company or any
of its Subsidiaries, (vi) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities as described in this Agreement and (vii) the Company does not
have any stock appreciation rights or “phantom stock” plans or agreements or any
similar plan or agreement.  The Company has furnished or made available to the
Buyer true and correct copies of the Company’s

 

7

--------------------------------------------------------------------------------


 

Certificate of Incorporation, as amended and as in effect on the date hereof
(the “Certificate of Incorporation”), and the Company’s Bylaws, as amended and
as in effect on the date hereof (the “Bylaws”).

 

(d)           Issuance of Securities.  The Commitment Shares have been duly
authorized and, upon issuance in accordance with the terms hereof, the
Commitment Shares shall be (i) validly issued, fully paid and non-assessable and
(ii) free from all taxes, liens and charges with respect to the issuance
thereof.  3,000,000 shares of Common Stock have been duly authorized and
reserved for issuance upon purchase under this Agreement.  Upon issuance and
payment therefore in accordance with the terms and conditions of this Agreement,
the Purchase Shares shall be validly issued, fully paid and nonassessable and
free from all taxes, liens and charges with respect to the issue thereof, with
the holders being entitled to all rights accorded to a holder of Common Stock.

 

(e)           No Conflicts.  Except as disclosed in Schedule 3(e), the
execution, delivery and performance of the Transaction Documents by the Company
and the consummation by the Company of the transactions contemplated hereby and
thereby (including, without limitation, the reservation for issuance and
issuance of the Purchase Shares) will not (i) result in a violation of the
Certificate of Incorporation, any Certificate of Designations, Preferences and
Rights of any outstanding series of preferred stock of the Company or the Bylaws
or (ii) constitute a default (or an event which with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of its Subsidiaries is a party, or result
in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws and regulations and the rules and
regulations of the Principal Market applicable to the Company or any of its
Subsidiaries) or by which any property or asset of the Company or any of its
Subsidiaries is bound or affected, except in the case of defaults, terminations,
amendments, accelerations, cancellations and violations under clause (ii), which
could not reasonably be expected to result in a Material Adverse Effect. 
Neither the Company nor its Subsidiaries is in violation of any term of or in
default under its Certificate of Incorporation, any Certificate of Designation,
Preferences and Rights of any outstanding series of preferred stock of the
Company or Bylaws or their organizational charter or bylaws, respectively. 
Except as disclosed in Schedule 3(e), neither the Company nor any of its
Subsidiaries is in violation of any term of or is in default under any material
contract, agreement, mortgage, indebtedness, indenture, instrument, judgment,
decree or order or any statute, rule or regulation applicable to the Company or
its Subsidiaries, except for possible violations, defaults, terminations or
amendments that could not reasonably be expected to have a Material Adverse
Effect.  The business of the Company and its Subsidiaries is not being
conducted, and shall not be conducted, in violation of any law, ordinance, or
regulation of any governmental entity, except for possible violations, the
sanctions for which either individually or in the aggregate could not reasonably
be expected to have a Material Adverse Effect.  Except as specifically
contemplated by this Agreement, reporting obligations under the 1934 Act or as
required under the 1933 Act or applicable state securities laws or any similar
laws in Australia or the filing of a Listing of Additional Shares Notification
Form with the Principal Market or the filing of reports or notices with the
Australian Securities Exchange, the Company is not required to obtain any
consent, authorization or order of, or make any filing or registration with, any
court or governmental agency or any regulatory or self-regulatory agency in
order for it to execute, deliver or perform any of its obligations under or
contemplated by the Transaction Documents in accordance with the terms hereof or
thereof.  Except as disclosed in Schedule 3(e) and for reporting obligations
under the 1934 Act and in accordance with the rules of the Australian Securities
Exchange, all consents, authorizations, orders, filings and registrations which
the Company is required to obtain pursuant to the preceding sentence

 

8

--------------------------------------------------------------------------------


 

shall be obtained or effected on or prior to the Commencement Date.  The Company
is not subject to any notices or actions from or to the Principal Market, other
than routine matters incident to listing on the Principal Market and not
involving a violation of the rules of the Principal Market.  To the Company’s
knowledge, the Principal Market has not commenced any delisting proceedings
against the Company.

 

(f)            SEC Documents; Financial Statements. Except as disclosed in
Schedule 3(f), since September 30, 2011, the Company has filed all reports,
schedules, forms, statements and other documents required to be filed by it with
the SEC pursuant to the reporting requirements of the 1934 Act (all of the
foregoing filed prior to the date hereof and all exhibits included therein and
financial statements and schedules thereto and documents incorporated by
reference therein being hereinafter referred to as the “SEC Documents”).  As of
their respective dates (except as they have been correctly amended), the SEC
Documents complied in all material respects with the requirements of the 1934
Act and the rules and regulations of the SEC promulgated thereunder applicable
to the SEC Documents, and none of the SEC Documents, at the time they were filed
with the SEC (except as they may have been properly amended), contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading.  As of
their respective dates (except as they have been properly amended), the
financial statements of the Company included in the SEC Documents complied as to
form in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto.  Such financial
statements have been prepared in accordance with generally accepted accounting
principles, consistently applied, during the periods involved (except (i) as may
be otherwise indicated in such financial statements or the notes thereto or
(ii) in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).  Except as disclosed in Schedule 3(f) or routine correspondence,
such as comment letters and notices of effectiveness in connection with
previously filed registration statements or periodic reports publicly available
on EDGAR, to the Company’s knowledge, the Company or any of its Subsidiaries are
not presently the subject of any inquiry, investigation or action by the SEC.

 

(g)           Absence of Certain Changes.  Except as disclosed in Schedule 3(g),
since September 30, 2012, there has been no material adverse change in the
business, properties, operations, financial condition or results of operations
of the Company or its Subsidiaries taken as a whole.  For purposes of this
Agreement, neither a decrease in cash or cash equivalents nor losses incurred in
the ordinary course of the Company’s business shall be deemed or considered a
material adverse change.  The Company has not taken any steps, and does not
currently expect to take any steps, to seek protection pursuant to any
Bankruptcy Law nor does the Company or any of its Subsidiaries have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy or insolvency proceedings.  The Company is financially solvent and is
generally able to pay its debts as they become due.

 

(h)           Absence of Litigation. To the Company’s knowledge, there is no
action, suit, proceeding, inquiry or investigation before or by any court,
public board, government agency, self-regulatory organization or body pending
or, to the knowledge of the Company or any of its Subsidiaries, threatened
against the Company, the Common Stock or any of the Company’s Subsidiaries or
any of the Company’s or the Company’s Subsidiaries’ officers or directors in
their capacities as such, which could reasonably be expected to have a Material
Adverse Effect (each, an “Action”).  A description of each such Action is set
forth in Schedule 3(h).

 

9

--------------------------------------------------------------------------------


 

(i)                                     Acknowledgment Regarding Buyer’s
Status.  The Company acknowledges and agrees that the Buyer is acting solely in
the capacity of arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated hereby and thereby.  The Company further
acknowledges that the Buyer is not acting as a financial advisor or fiduciary of
the Company (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated hereby and thereby and any advice
given by the Buyer or any of its representatives or agents in connection with
the Transaction Documents and the transactions contemplated hereby and thereby
is merely incidental to the Buyer’s purchase of the Securities.  The Company
further represents to the Buyer that the Company’s decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives and advisors.

 

(j)                                Intellectual Property Rights.  To the
Company’s knowledge, the Company and its Subsidiaries own or possess adequate
rights or licenses to use all material trademarks, trade names, service marks,
service mark registrations, service names, patents, patent rights, copyrights,
inventions, licenses, approvals, governmental authorizations, trade secrets and
other intellectual property rights (collectively, “Intellectual Property”)
necessary to conduct their respective businesses as now conducted, except as set
forth in Schedule 3(j) or to the extent that the failure to own, possess,
license or otherwise hold adequate rights to use Intellectual Property would
not, individually or in the aggregate, have a Material Adverse Effect.  Except
as disclosed in Schedule 3(j), to the Company’s knowledge, none of the Company’s
active and registered Intellectual Property have expired or terminated, or, by
the terms and conditions thereof, will expire or terminate within two years from
the date of this Agreement.  The Company and its Subsidiaries do not have any
knowledge of any infringement by the Company or its Subsidiaries of any
Intellectual Property of others, or of any such development of similar or
identical trade secrets or technical information by others with respect to the
Company’s or its Subsidiaries’ Intellectual Property and, except as set forth on
Schedule 3(j), there is no claim, action or proceeding being made or brought
against, or to the Company’s knowledge, being threatened against, the Company or
its Subsidiaries regarding Intellectual Property, which could reasonably be
expected to have a Material Adverse Effect.

 

(k)                                 Environmental Laws.  To the Company’s
knowledge, the Company and its Subsidiaries (i) are in material compliance with
any and all applicable foreign, federal, state and local laws and regulations
relating to the protection of the environment or human health and safety and
with respect to hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received all material permits,
licenses or other approvals required of them under applicable Environmental Laws
to conduct their respective businesses and (iii) are in material compliance with
all terms and conditions of any such permit, license or approval, except where,
in each of the three foregoing clauses, the failure to so comply or receive such
approvals could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

(l)                                     Title.  The Company and its Subsidiaries
have good and marketable title to all personal property owned by them that is
material to the business of the Company and its Subsidiaries, free and clear of
all liens, encumbrances and defects except such as are described in Schedule
3(l) or such as do not materially affect the value of such property and do not
interfere with the use made and proposed to be made of such property by the
Company and any of its Subsidiaries or could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.  Any real property
and facilities held under lease by the Company and any of its Subsidiaries, to
the Company’s knowledge, are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material

 

10

--------------------------------------------------------------------------------


 

and do not interfere with the use made and proposed to be made of such property
and buildings by the Company and its Subsidiaries.

 

(m)                             Insurance.  The Company and each of its
Subsidiaries are insured by insurers of recognized financial responsibility
against such losses and risks and in such amounts as management of the Company
believes to be reasonable and customary in the businesses in which the Company
and its Subsidiaries are engaged.  To the Company’s knowledge, since
September 30, 2009, neither the Company nor any such Subsidiary has been refused
any insurance coverage sought or applied for and neither the Company nor any
such Subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not reasonably be expected to have a Material
Adverse Effect.

 

(n)                                 Regulatory Permits.  The Company and its
Subsidiaries possess all material certificates, authorizations and permits
issued by the appropriate federal, state or foreign regulatory authorities
necessary to conduct their respective businesses as currently conducted, and
neither the Company nor any such Subsidiary has received any notice of
proceedings relating to the revocation or modification of any such material
certificate, authorization or permit.

 

(o)                                 Tax Status.  The Company and each of its
Subsidiaries has made or filed all federal and state income and all other
material tax returns, reports and declarations required by any jurisdiction to
which it is subject (unless and only to the extent that the Company and each of
its Subsidiaries has set aside on its books reserves reasonably adequate for the
payment of all unpaid and unreported taxes or filed valid extensions) and has
paid all taxes and other governmental assessments and charges that are material
in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith and has set aside on
its books reserves reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply. 
To the Company’s knowledge, there are no unpaid taxes in any material amount
claimed to be due by the taxing authority of any jurisdiction.

 

(p)                                 Transactions With Affiliates.  Except as set
forth on Schedule 3(p) and other than the grant or exercise of stock options or
any other equity securities offered pursuant to duly adopted stock or incentive
compensation plans  as disclosed on Schedule 3(c), none of the officers,
directors or employees of the Company is presently a party to any transaction
with the Company or any of its Subsidiaries (other than for services as
employees, officers and directors and reimbursement for expenses incurred on
behalf of the Company), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
officer, director or such employee or, to the knowledge of the Company, any
corporation, partnership, trust or other entity in which any officer, director,
or any such employee has a material interest or is an officer, director, trustee
or general partner.

 

(q)                                 Application of Takeover Protections.  The
Company and its board of directors have taken or will take prior to the
Commencement Date all necessary action, if any, in order to render inapplicable
any control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Certificate of Incorporation or the laws of the state of its
incorporation which is or could become applicable to the Buyer as a result of
the

 

11

--------------------------------------------------------------------------------


 

transactions contemplated by this Agreement, including, without limitation, the
Company’s issuance of the Securities and the Buyer’s ownership of the
Securities.

 

4.                                      COVENANTS.

 

(a)                                 Filing of Form 8-K and Registration
Statement.  The Company agrees that it shall, within the time required under the
1934 Act, file a Current Report on Form 8-K disclosing this Agreement and the
transaction contemplated hereby.  The Company shall also file within ten
(10) Business Days from the date hereof a new registration statement covering
the sale of the Securities by the Buyer in accordance with the terms of the
Registration Rights Agreement between the Company and the Buyer, dated as of the
date hereof (“Registration Rights Agreement”).

 

(b)                                 Blue Sky. The Company shall take such
action, if any, as is reasonably necessary in order to obtain an exemption for
or to qualify (i) the initial sale of the Securities to the Buyer under this
Agreement and (ii) any subsequent sale of the Securities by the Buyer, in each
case, under applicable securities or “Blue Sky” laws of the states of the United
States in such states as is reasonably requested by the Buyer from time to time,
and shall provide evidence of any such action so taken to the Buyer at its
written request.

 

(c)                                  Listing.  The Company shall promptly secure
the listing of all of the Securities upon each national securities exchange and
automated quotation system that requires an application by the Company for
listing, if any, upon which shares of Common Stock are then listed (subject to
official notice of issuance) other than the Australian Securities Exchange and
shall maintain such listing, so long as any other shares of Common Stock shall
be so listed.  In addition to the above, the Company shall, as soon as
practicable notify the Australian Securities Exchange of the issue of the
relevant Securities by filing an Appendix 3B and give to the Australian
Securities Exchange a notice under Section 708A(5)(e) of the Corporations Act no
later than the day after the relevant Securities are issued and such notice will
confirm that the Company has not withheld any excluded information for the
purposes of section 708A(6)(e) of the Corporations Act.  The Company shall use
its commercially reasonable efforts to maintain the Common Stock’s listing on
the Principal Market in accordance with the requirements of the Registration
Rights Agreement.  Neither the Company nor any of its Subsidiaries shall take
any action that would be reasonably expected to result in the delisting or
suspension of the Common Stock on the Principal Market, unless the Common Stock
is immediately thereafter traded on the New York Stock Exchange, the NYSE Amex
Equities, the Nasdaq Global Select Market, the Nasdaq Global Market, the NASDAQ
Capital Market, or the OTCQB or OTCQX market places of the OTC Markets.  The
Company shall pay all fees and expenses in connection with satisfying its
obligations under this Section.

 

(d)                                 Limitation on Short Sales and Hedging
Transactions.  The Buyer agrees that beginning on the date of this Agreement and
ending on the date of termination of this Agreement as provided in
Section 11(k), the Buyer and its agents, representatives and affiliates shall
not in any manner whatsoever enter into or effect, directly or indirectly, any
(i) “short sale” (as such term is defined in Section 242.200 of Regulation SHO
of the 1934 Act) of the Common Stock or (ii) hedging transaction, which
establishes a net short position with respect to the Common Stock.

 

(e)                                  Issuance of Commitment Shares and Initial
Purchase Shares.  Immediately upon the execution of this Agreement, the Company
shall issue to the Buyer as consideration for the Buyer entering into this
Agreement 80,257 shares of Common Stock (the “Commitment Shares”) and, pursuant
to Section 1(a), the Buyer shall purchase the Initial Purchase Shares.  The
Commitment Shares

 

12

--------------------------------------------------------------------------------


 

and Initial Purchase Shares shall be issued in certificated form and (subject to
Section 5 hereof) shall bear the following restrictive legend:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, UNLESS SOLD PURSUANT TO: (1) RULE 144 UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR (2) AN OPINION OF HOLDER’S
COUNSEL, IN A CUSTOMARY FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT
OR APPLICABLE STATE SECURITIES LAWS.

 

(f)                                   Due Diligence.  The Buyer shall have the
right, from time to time as the Buyer may reasonably deem appropriate, to
perform reasonable due diligence on the Company during normal business hours and
subject to reasonable prior notice to the Company.  The Company and its officers
and employees shall provide information and reasonably cooperate with the Buyer
in connection with any reasonable request by the Buyer related to the Buyer’s
due diligence of the Company, including, but not limited to, any such request
made by the Buyer in connection with (i) the filing of the registration
statement described in Section 4(a) hereof and (ii) the Commencement; provided,
however, that at no time is the Company required to disclose material nonpublic
information to the Buyer or breach any obligation of confidentiality or
non-disclosure to a third party or make any disclosure that could cause a waiver
of attorney-client privilege.  Each party hereto agrees not to disclose any
Confidential Information of the other party to any third party and shall not use
the Confidential Information of such other party for any purpose other than in
connection with, or in furtherance of, the transactions contemplated hereby. 
Each party hereto acknowledges that the Confidential Information shall remain
the property of the disclosing party and agrees that it shall take all
reasonable measures to protect the secrecy of any Confidential Information
disclosed by the other party.   All disclosures of Confidential Information
shall be subject to the terms and conditions of the Non-Disclosure Agreement
dated December 27, 2012 between the Company and the Buyer.

 

5.                                      TRANSFER AGENT INSTRUCTIONS.

 

Immediately upon the execution of this Agreement, the Company shall deliver to
the Transfer Agent a letter in the form as set forth as Exhibit D attached
hereto with respect to the issuance of the Commitment Shares.  On the
Commencement Date, the Company shall cause any restrictive legend on the
Commitment Shares to be removed upon surrender of the originally issued
certificate(s) for such shares.  All of the Purchase Shares to be issued under
this Agreement shall be issued without any restrictive legend unless the Buyer
expressly consents otherwise.  The Company shall issue irrevocable instructions
to the Transfer Agent, and any subsequent transfer agent, to issue Common Stock
in the name of the Buyer for the Purchase Shares (the “Irrevocable Transfer
Agent Instructions”).  The Company warrants to the Buyer that no instruction
other than the Irrevocable Transfer Agent Instructions referred to in this
Section 5, will be given by the Company to the Transfer Agent with respect to
the Purchase Shares and that the Commitment Shares and the Purchase Shares shall
otherwise be freely transferable on the books and records of the Company as and
to the extent provided in this Agreement and the Registration Rights Agreement,
subject to the provisions of Section 4(e) in the case of the Commitment Shares
and the Initial Purchase Shares.

 

13

--------------------------------------------------------------------------------


 

6.                                      CONDITIONS TO THE COMPANY’S RIGHT TO
COMMENCE SALES OF SHARES OF COMMON STOCK UNDER THIS AGREEMENT.

 

The right of the Company hereunder to commence sales of the Purchase Shares  is
subject to the satisfaction of each of the following conditions on or before the
Commencement Date (the date that the Company may begin sales of Purchase
Shares):

 

(a)                                 The Buyer shall have executed each of the
Transaction Documents and delivered the same to the Company;

 

(b)                                 The representations and warranties of the
Buyer shall be true and correct as of the Commencement Date as though made at
that time (except for representations and warranties that speak as of a specific
date, which shall be true and correct in all material respects as of such
specific date) and the Buyer shall have performed, satisfied and complied in all
material respects with the covenants and agreements required by this Agreement
to be performed, satisfied or complied with by the Buyer at or prior to the
Commencement Date, and the Company shall have received a certificate, executed
by a duly authorized officer of the Buyer, dated as of the Commencement Date, to
the foregoing effect; and

 

(c)                                  A registration statement covering the sale
of the Securities shall have been declared effective under the 1933 Act by the
SEC and no stop order with respect to the registration statement shall be
pending or threatened by the SEC.

 

7.                                      CONDITIONS TO THE BUYER’S OBLIGATION TO
MAKE PURCHASES OF SHARES OF COMMON STOCK.

 

The obligation of the Buyer to buy Purchase Shares under this Agreement is
subject to the satisfaction of each of the following conditions on or before the
Commencement Date (the date that the Company may begin sales of Purchase Shares
and once such conditions have been initially satisfied, there shall not be any
ongoing obligation to satisfy such conditions after the Commencement has
occurred:

 

(a)                                 The Company shall have executed each of the
Transaction Documents and delivered the same to the Buyer;

 

(b)                                 The Company shall have issued to the Buyer
the Commitment Shares and, in the event that the Buyer shall have surrendered
the originally issued certificate(s), shall have removed the restrictive
transfer legend from the certificate representing the Commitment ;

 

(c)                                  The Common Stock shall be authorized for
quotation on the Principal Market, trading in the Common Stock shall not have
been within the last 365 days suspended by the SEC or the Principal Market and
the Securities shall be approved for listing upon the Principal Market;

 

(d)                                 The Buyer shall have received the opinion of
the Company’s US legal counsel dated as of the Commencement Date in customary
form and substance;

 

14

--------------------------------------------------------------------------------


 

(e)                                  The representations and warranties of the
Company shall be true and correct in all material respects (except to the extent
that any of such representations and warranties is already qualified as to
materiality in Section 3 above, in which case, such representations and
warranties shall be true and correct without further qualification) as of the
date of this Agreement and as of the Commencement Date as though made at that
time (except for representations and warranties that speak as of a specific
date, which shall be true and correct in all material respects as of such
specific date) and the Company shall have performed, satisfied and complied in
all material respects with the covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by the
Company at or prior to the Commencement Date.  The Buyer shall have received a
certificate, executed by the CEO, President or CFO of the Company, dated as of
the Commencement Date, to the foregoing effect in the form attached hereto as
Exhibit A;

 

(f)                                   The Board of Directors of the Company or a
duly authorized committee thereof shall have adopted resolutions substantially
in the form attached hereto as Exhibit B-1 which shall be in full force and
effect without any amendment or supplement thereto as of the Commencement Date;

 

(g)                                  As of the Commencement Date, the Company
shall have reserved out of its authorized and unissued Common Stock, solely for
the purpose of effecting purchases of Purchase Shares hereunder, 3,000,000
shares of Common Stock;

 

(h)                                 The Irrevocable Transfer Agent Instructions,
in form acceptable to the Buyer shall have been signed by the Company and the
Buyer and have been delivered to the Transfer Agent;

 

(i)                                     The Company shall have delivered to the
Buyer a certificate evidencing the incorporation and good standing of the
Company in the State of Delaware issued by the Secretary of State of the State
of Delaware as of a date within ten (10) Business Days of the Commencement Date;

 

(j)                                    The Company shall have delivered to the
Buyer a certified copy of the Certificate of Incorporation, as certified by the
Secretary of State of the State of Delaware within ten (10) Business Days of the
Commencement Date;

 

(k)                                 The Company shall have delivered to the
Buyer a secretary’s certificate executed by the Secretary of the Company, dated
as of the Commencement Date, in the form attached hereto as Exhibit C;

 

(l)                                     A registration statement covering the
sale of (i) all of the Commitment Shares, (ii) all of the Initial Purchase
Shares and (iii) such number of additional Purchase Shares as reasonably
determined by the Company shall have been declared effective under the 1933 Act
by the SEC and no stop order with respect thereto shall be pending or threatened
by the SEC.  The Company shall have prepared and delivered to the Buyer a final
and complete form of prospectus, dated and current as of the Commencement Date,
to be used by the Buyer in connection with any sales of any Securities, and to
be filed by the Company one (1) Business Day after the Commencement Date
pursuant to Rule 424(b).  The Company shall have made all filings under all
applicable federal and state securities laws necessary to consummate the
issuance of the Commitment Shares and the Purchase Shares pursuant to this
Agreement in compliance with such laws;

 

(m)                             No Event of Default has occurred and is
continuing, or any event which, after notice and/or lapse of time, would become
an Event of Default has occurred;

 

15

--------------------------------------------------------------------------------


 

(n)                                 On or prior to the Commencement Date, the
Company shall take all necessary action, if any, and such actions as reasonably
requested by the Buyer, in order to render inapplicable any control share
acquisition, business combination, stockholder rights plan or poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Certificate of Incorporation or the laws of
the state of its incorporation, other than Section 203 of the Delaware General
Corporation Law, that is or could become applicable to the Buyer as a result of
the transactions contemplated by this Agreement, including, without limitation,
the Company’s issuance of the Securities and the Buyer’s ownership of the
Securities; and

 

(o)                                 The Company shall have provided the Buyer
with the information reasonably requested by the Buyer in connection with its
due diligence requests made prior to, or in connection with, the Commencement,
in accordance with the terms of Section 4(f) hereof.

 

8.                                      INDEMNIFICATION.

 

In consideration of the Buyer’s execution and delivery of the Transaction
Documents and acquiring the Securities hereunder and in addition to all of the
Company’s other obligations under the Transaction Documents, the Company shall
defend, protect, indemnify and hold harmless the Buyer and all of its
affiliates, members, officers, directors, and employees, and any of the
foregoing person’s agents or other representatives (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the “Indemnitees”) from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Indemnitee is a party to the action for which indemnification
hereunder is sought), and including reasonable attorneys’ fees and disbursements
(the “Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
(b) any breach of any covenant, agreement or obligation of the Company contained
in the Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, or (c) any cause of action, suit or claim
brought or made against such Indemnitee and arising out of or resulting from the
execution, delivery, performance or enforcement of the Transaction Documents or
any other certificate, instrument or  document contemplated hereby or thereby,
other than with respect to Indemnified Liabilities which directly and primarily
result from (A) a breach of any of the Buyer’s representations and warranties,
covenants or agreements contained in this Agreement, or (B) the gross negligence
or willful misconduct of the Buyer or any other Indemnitee.  To the extent that
the foregoing undertaking by the Company may be unenforceable for any reason,
the Company shall make the maximum contribution to the payment and satisfaction
of each of the Indemnified Liabilities which is permissible under applicable
law.

 

9.                                      EVENTS OF DEFAULT.

 

An “Event of Default” shall be deemed to have occurred at any time as any of the
following events occurs:

 

(a)                                 during any period in which the effectiveness
of any registration statement is required to be maintained pursuant to the terms
of the Registration Rights Agreement, the effectiveness of such registration
statement lapses for any reason (including, without limitation, the issuance of
a stop order)

 

16

--------------------------------------------------------------------------------


 

or is unavailable to the Buyer for the sale of all of the Registrable Securities
(as defined in the Registration Rights Agreement), and such lapse or
unavailability continues for a period of ten (10) consecutive Business Days or
for more than an aggregate of thirty (30) Business Days in any 365-day period,
which is not in connection with a post-effective amendment to any such
registration statement or the filing of a new registration statement; in
connection with any post-effective amendment to such registration statement or
filing of a new registration statement that is required to be declared effective
by the SEC such lapse or unavailability may continue for a period of no more
than thirty (30) consecutive Business Days;

 

(b)                                 the suspension from trading or failure of
the Common Stock to be listed on the Principal Market for a period of three
(3) consecutive Business Days;

 

(c)                                  the delisting of the Common Stock from the
Principal Market, and the Common Stock is not immediately thereafter trading on
the New York Stock Exchange, the NYSE Amex Equities, the Nasdaq Global Select
Market, the Nasdaq Global Market, the NASDAQ Capital Market, or the OTCQB or
OTCQX market places of the OTC Markets;

 

(d)                                 the failure for any reason by the Transfer
Agent to issue Purchase Shares to the Buyer within five (5) Business Days after
the applicable Purchase Date that the Buyer is entitled to receive;

 

(e)                                  the breach of any representation, warranty,
covenant or other term or condition under any Transaction Document if such
breach would reasonably be expected to have a Material Adverse Effect and
except, in the case of a breach of a covenant which is reasonably curable, only
if such breach continues uncured for a period of at least five (5) Business
Days;

 

(f)                                   if any Person commences a proceeding
against the Company pursuant to or within the meaning of any Bankruptcy Law;

 

(g)                                  if the Company pursuant to or within the
meaning of any Bankruptcy Law; (A) commences a voluntary case, (B) consents to
the entry of an order for relief against it in an involuntary case, (C) consents
to the appointment of a Custodian of it or for all or substantially all of its
property, (D) makes a general assignment for the benefit of its creditors or
(E) becomes insolvent; or

 

(h)                                 a court of competent jurisdiction enters an
order or decree under any Bankruptcy Law that (A) is for relief against the
Company in an involuntary case, (B) appoints a Custodian of the Company or for
all or substantially all of its property, or (C) orders the liquidation of the
Company or any Subsidiary.

 

(i)                                     if at any time after the Commencement
Date, the Exchange Cap is reached unless and until stockholder approval is
obtained pursuant to Section 1(h) hereof. The Exchange Cap shall be deemed to be
reached at such time if, upon submission of a Purchase Notice or VWAP Purchase
Notice under this Agreement, the issuance of such shares of Common Stock would
exceed that number of shares of Common Stock which the Company may issue under
this Agreement without breaching the Company’s obligations under the rules or
regulations of the Principal Market.

 

In addition to any other rights and remedies under applicable law and this
Agreement, including the Buyer termination rights under Section 11(k) hereof, so
long as an Event of Default has occurred and is continuing, or if any event
which, after notice and/or lapse of time, would become an Event of Default,

 

17

--------------------------------------------------------------------------------


 

has occurred and is continuing, or so long as the Closing Sale Price is below
the Floor Price, the Company may not require and the Buyer shall not be
obligated or permitted to purchase any shares of Common Stock under this
Agreement.  If pursuant to or within the meaning of any Bankruptcy Law, the
Company commences a voluntary case or any Person commences a proceeding against
the Company, a Custodian is appointed for the Company or for all or
substantially all of its property, or the Company makes a general assignment for
the benefit of its creditors, (any of which would be an Event of Default as
described in Sections 9(f), 9(g) and 9(h) hereof) this Agreement shall
automatically terminate without any liability or payment to the Company without
further action or notice by any Person.  No such termination of this Agreement
under Section 11(k)(i) shall affect the Company’s or the Buyer’s obligations
under this Agreement with respect to pending purchases and the Company and the
Buyer shall complete their respective obligations with respect to any pending
purchases under this Agreement.

 

10.                               CERTAIN DEFINED TERMS.

 

For purposes of this Agreement, the following terms shall have the following
meanings:

 

(a)                                 “1933 Act” means the Securities Act of 1933,
as amended.

 

(b)                                 “Available Amount” means initially Twenty
Five Million Dollars ($25,000,000) in the aggregate which amount shall be
reduced by the Purchase Amount each time the Buyer purchases shares of Common
Stock pursuant to Section 1 hereof.

 

(c)                                  “Bankruptcy Law” means Title 11, U.S. Code,
or any similar federal or state law for the relief of debtors.

 

(d)                                 “Business Day” means any day on which the
Principal Market is open for trading during normal trading hours (i.e.,
9:30 a.m. to 4:00 p.m. Eastern Time), including any day on which the Principal
Market is open for trading for a period of time less than the customary time.

 

(e)                                  “Closing Sale Price” means the last closing
trade price for the Common Stock on the Principal Market during normal trading
hours as reported by the Principal Market.

 

(f)                                   “Confidential Information” means any
information disclosed by either party to the other party, either directly or
indirectly, in writing, orally or by inspection of tangible objects (including,
without limitation, documents, protocols, development plans, commercialization
plans, samples, compounds and clinical and pre-clinical trial results). 
Confidential Information may also include information disclosed to a disclosing
party by third parties. Confidential Information shall not, however, include any
information which (i) was publicly known and made generally available in the
public domain prior to the time of disclosure by the disclosing party;
(ii) becomes publicly known and made generally available after disclosure by the
disclosing party to the receiving party through no action or inaction of the
receiving party; (iii) is already in the possession of the receiving party at
the time of disclosure by the disclosing party as shown by the receiving party’s
files and records immediately prior to the time of disclosure; (iv) is obtained
by the receiving party from a third party without a breach of such third party’s
obligations of confidentiality; (v) is independently developed by the receiving
party without use of or reference to the disclosing party’s Confidential
Information, as shown by documents and other competent evidence in the receiving
party’s possession; or (vi) is required by law to be disclosed by the receiving
party, provided that the receiving party gives the disclosing party prompt
written notice of

 

18

--------------------------------------------------------------------------------


 

such requirement prior to such disclosure and assistance in obtaining an order
protecting the information from public disclosure.

 

(g)                                  “Custodian” means any receiver, trustee,
assignee, liquidator or similar official under any Bankruptcy Law.

 

(h)                                 “Maturity Date” means the date that is
twenty-four (24) months from the Commencement Date.

 

(i)                                     “Person” means an individual or entity
including any limited liability company, a partnership, a joint venture, a
corporation, a trust, an unincorporated organization and a government or any
department or agency thereof.

 

(j)                                    “Principal Market” means the Nasdaq
Capital Market; provided however, that in the event the Company’s Common Stock
is ever listed or traded on the New York Stock Exchange, the NYSE Amex Equities,
the Nasdaq Global Select Market, the NASDAQ Global Market, or either one of the
OTCQB or the OTCQX market places of the OTC Markets, then the “Principal Market”
shall mean such other market or exchange on which the Company’s Common Stock is
then listed or traded.  Principal Market shall not mean the
Australian Securities Exchange.

 

(k)                                 “Purchase Amount” means, with respect to any
particular purchase made hereunder, the portion of the Available Amount to be
purchased by the Buyer pursuant to Section 1 hereof as set forth in a valid
Purchase Notice or VWAP Purchase Notice which the Company delivers to the Buyer.

 

(l)                                     “Purchase Date” means with respect to
any Regular Purchase made hereunder, the Business Day of receipt by the Buyer of
a valid Purchase Notice that the Buyer is to buy Purchase Shares pursuant to
Section 1(b) hereof.

 

(m)                             “Purchase Notice” shall mean an irrevocable
written notice from the Company to the Buyer directing the Buyer to buy Purchase
Shares pursuant to Section 1(b) hereof as specified by the Company therein at
the applicable Purchase Price on the Purchase Date.

 

(n)                                 “Purchase Price” means the lesser of (i) the
lowest Sale Price of the Common Stock on the Purchase Date on the Principal
Market during normal trading hours or (ii) the arithmetic average of the three
(3) lowest Closing Sale Prices for the Common Stock on the Principal Market
during the twelve (12) consecutive Business Days ending on the Business Day
immediately preceding such Purchase Date (to be appropriately adjusted for any
reorganization, recapitalization, non-cash dividend, stock split, reverse stock
split or other similar transaction).

 

(o)                                 “Sale Price” means any trade price for the
shares of Common Stock on the Principal Market during normal trading hours, as
reported by the Principal Market.

 

(p)                                 “SEC” means the United States Securities and
Exchange Commission.

 

(q)                                 “Transfer Agent” means the transfer agent of
the Company as set forth in Section 11(f) hereof or such other person who is
then serving as the transfer agent for the Company in respect of the Common
Stock.

 

19

--------------------------------------------------------------------------------


 

(r)                                    “VWAP Minimum Price Threshold” means,
with respect to any particular VWAP Purchase Notice, the Sale Price on the VWAP
Purchase Date equal to the greater of (i) 90% of the Closing Sale Price on the
Business Day immediately preceding the VWAP Purchase Date or (ii) such higher
price as set forth by the Company in the VWAP Purchase Notice.

 

(s)                                   “VWAP Purchase Amount” means, with respect
to any particular VWAP Purchase Notice, the portion of the Available Amount to
be purchased by the Buyer pursuant to Section 1(c) hereof as set forth in a
valid VWAP Purchase Notice which requires the Buyer to buy the VWAP Purchase
Share Percentage of the aggregate shares traded on the Principal Market during
normal trading hours on the VWAP Purchase Date up to the VWAP Purchase Share
Volume Maximum, subject to the VWAP Minimum Price Threshold.

 

(t)                                    “VWAP Purchase Date” means, with respect
to any VWAP Purchase made hereunder, the Business Day following the receipt by
the Buyer of a valid VWAP Purchase Notice that the Buyer is to buy Purchase
Shares pursuant to Section 1(c) hereof.

 

(u)                                 “VWAP Purchase Notice” shall mean an
irrevocable written notice from the Company to the Buyer directing the Buyer to
buy Purchase Shares on the VWAP Purchase Date pursuant to Section 1(c) hereof as
specified by the Company therein at the applicable VWAP Purchase Price with the
applicable VWAP Purchase Share Percentage specified therein.

 

(v)                                 “VWAP Purchase Share Percentage” means, with
respect to any particular VWAP Purchase Notice pursuant to Section 1(c) hereof,
the percentage set forth in the VWAP Purchase Notice which the Buyer will be
required to buy as a specified percentage of the aggregate shares traded on the
Principal Market during normal trading hours up to the VWAP Purchase Share
Volume Maximum on the VWAP Purchase Date subject to Section 1(c) hereof but in
no event shall this percentage exceed thirty percent (30%) of such VWAP Purchase
Date’s share trading volume of the Common Stock on the Principal Market during
normal trading hours.

 

(w)                               “VWAP Purchase Price” means the lesser of
(i) the Closing Sale Price on the VWAP Purchase Date; or (ii) ninety-five
percent (95%) of volume weighted average price for the Common Stock traded on
the Principal Market during normal trading hours on (A) the VWAP Purchase Date
if the aggregate shares traded on the Principal Market on the VWAP Purchase Date
have not exceeded the VWAP Purchase Share Volume Maximum, or (B) the portion of
the VWAP Purchase Date until such time as the sooner to occur of (1) the time at
which the aggregate shares traded on the Principal Market has exceeded the VWAP
Purchase Share Volume Maximum, or (2) the time at which the sale price of Common
Stock falls below the VWAP Minimum Price Threshold (to be appropriately adjusted
for any reorganization, recapitalization, non-cash dividend, stock split,
reverse stock split or other similar transaction).

 

(x)                                 “VWAP Purchase Share Estimate” means the
number of shares of Common Stock that the Company has in its sole discretion
irrevocably instructed its Transfer Agent to issue to the Buyer via the
Depository Trust Company (“DTC”) Fast Automated Securities Transfer Program in
connection with a VWAP Purchase Notice pursuant to Section 1(c) hereof and
issued to the Buyer’s or its designee’s balance account with DTC through its
Deposit Withdrawal At Custodian (DWAC) system on the VWAP Purchase Date (to be
appropriately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split, reverse stock split or other similar transaction).

 

20

--------------------------------------------------------------------------------


 

(y)                                 “VWAP Purchase Share Volume Maximum” means a
number of shares of Common Stock traded on the Principal Market during normal
trading hours on the VWAP Purchase Date equal to: (i) the VWAP Purchase Share
Estimate, divided by (ii) the VWAP Purchase Share Percentage (to be
appropriately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split, reverse stock split or other similar transaction).

 

11.                               MISCELLANEOUS.

 

(a)                                 Governing Law; Jurisdiction; Jury Trial. 
The laws of the State of Delaware shall govern all issues concerning the
relative rights of the Company and its stockholders.  All other questions
concerning the construction, validity, enforcement and interpretation of this
Agreement and the other Transaction Documents shall be governed by the internal
laws of the State of Illinois, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of Illinois or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of Illinois.  Each party hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in the City of
Chicago, for the adjudication of any dispute hereunder or under the other
Transaction Documents or in connection herewith or therewith, or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT
OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

(b)                                 Counterparts.  This Agreement may be
executed in two or more identical counterparts, all of which shall be considered
one and the same agreement and shall become effective when counterparts have
been signed by each party and delivered to the other party; provided that a
facsimile or pdf (or other electronic reproduction) signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
or pdf (or other electronic reproduction) signature.

 

(c)                                  Headings.  The headings of this Agreement
are for convenience of reference and shall not form part of, or affect the
interpretation of, this Agreement.

 

(d)                                 Severability.  If any provision of this
Agreement shall be invalid or unenforceable in any jurisdiction, such invalidity
or unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement in that jurisdiction or the validity or
enforceability of any provision of this Agreement in any other jurisdiction.

 

(e)                                  Entire Agreement.  This Agreement and the
Registration Rights Agreement supersede all other prior oral or written
agreements between the Buyer, the Company, their affiliates and persons acting
on their behalf with respect to the matters discussed herein, and this
Agreement, the other Transaction Documents and the instruments referenced herein
contain the entire understanding of the

 

21

--------------------------------------------------------------------------------


 

parties with respect to the matters covered herein and therein and, except as
specifically set forth herein or therein, neither the Company nor the Buyer
makes any representation, warranty, covenant or undertaking with respect to such
matters.  The Company acknowledges and agrees that is has not relied on, in any
manner whatsoever, any representations or statements, written or oral, other
than as expressly set forth in this Agreement.

 

(f)                                   Notices.  Any notices, consents or other
communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered: (i) upon
receipt when delivered personally; (ii) upon receipt when sent by facsimile
(provided confirmation of transmission is mechanically or electronically
generated and kept on file by the sending party); or (iii) one (1) Business Day
after timely deposit with a nationally recognized overnight delivery service, in
each case properly addressed to the party to receive the same. The addresses and
facsimile numbers for such communications shall be:

 

If to the Company:

Sunshine Heart, Inc.

12988 Valley View Road

Eden Prairie, MN 55344

Telephone:                                   952-345-4200

Facsimile:                                         302-636-5454

Attention:                                         David A. Rosa

Chief Executive Officer

 

With a copy to (which shall not constitute delivery to the Company):

Honigman Miller Schwartz and Cohn LLP

Columbia Plaza

350 East Michigan Avenue, Suite 300

Kalamazoo, Michigan 49007-3800

Telephone:                                   269-337-7702

Facsimile:                                         269-337-7703

Attention:                                         Phillip D. Torrence, Esq.

 

If to the Buyer:

Aspire Capital Fund, LLC

155 North Wacker Drive, Suite 1600

Chicago, IL 60606

Telephone:                                   312-658-0400

Facsimile:                                         312-658-4005

Attention:                                         Steven G. Martin

 

With a copy to (which shall not constitute delivery to the Buyer):

O’Melveny & Myers LLP

1625 Eye Street, NW

Washington, DC 20006

Telephone:                                   202-383-5418

Facsimile:                                         202-383-5414

Attention:                                         Martin P. Dunn, Esq.

 

22

--------------------------------------------------------------------------------


 

If to the Transfer Agent:

American Stock Transfer and Trust Company, LLC

6201 15th Avenue

Brooklyn, NY 11219

Attention:  Felix Orihuela

Telephone:      718-921-8380

 

or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party one (1) Business Day prior to the effectiveness of such
change.  Written confirmation of receipt (A) given by the recipient of such
notice, consent or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, and
recipient facsimile number or (C) provided by a nationally recognized overnight
delivery service, shall be rebuttable evidence of receipt in accordance with
clause (i), (ii) or (iii) above, respectively.

 

(g)                                  Successors and Assigns.  This Agreement
shall be binding upon and inure to the benefit of the parties and their
respective successors and assigns.  The Company shall not assign this Agreement
or any rights or obligations hereunder without the prior written consent of the
Buyer, including by merger or consolidation.  The Buyer may not assign its
rights or obligations under this Agreement.

 

(h)                                 No Third Party Beneficiaries.  This
Agreement is intended for the benefit of the parties hereto and their respective
permitted successors and assigns, and is not for the benefit of, nor may any
provision hereof be enforced by, any other person.

 

(i)                                     Publicity.  The Buyer shall have the
right to approve before issuance any press release, SEC filing or any other
public disclosure made by or on behalf of the Company whatsoever with respect
to, in any manner, the Buyer, its purchases hereunder or any aspect of this
Agreement or the transactions contemplated hereby; provided, however, that the
Company shall be entitled, without the prior approval of the Buyer, to make any
press release or other public disclosure (including any filings with the SEC and
the Australian Securities Exchange) with respect to such transactions as is
required by applicable law and regulations so long as the Company and its
counsel consult with the Buyer in connection with any such press release or
other public disclosure to the extent practicable at least two (2) Business Days
prior to its release.  The Buyer must be provided with a copy thereof at least
two (2) Business Days prior to any release or use by the Company thereof.

 

(j)                                    Further Assurances.  Each party shall do
and perform, or cause to be done and performed, all such further acts and
things, and shall execute and deliver all such other agreements, certificates,
instruments and documents, as the other party may reasonably request in order to
carry out the intent and accomplish the purposes of this Agreement and the
consummation of the transactions contemplated hereby.

 

(k)                                 Termination.  This Agreement may be
terminated only as follows:

 

(i)                                     By the Buyer any time an Event of
Default exists without any liability or payment to the Company.  However, if
pursuant to or within the meaning of any Bankruptcy Law, the Company commences a
voluntary case or any Person commences a proceeding against the Company, a
Custodian is appointed for the Company or for all or substantially all of its
property, or the Company makes a general assignment for the benefit of its
creditors, (any of which would

 

23

--------------------------------------------------------------------------------


 

be an Event of Default as described in Sections 9(f), 9(g) and 9(h) hereof) this
Agreement shall automatically terminate without any liability or payment to the
Company without further action or notice by any Person.  No such termination of
this Agreement under this Section 11(k)(i) shall affect the Company’s or the
Buyer’s obligations under this Agreement with respect to pending purchases and
the Company and the Buyer shall complete their respective obligations with
respect to any pending purchases under this Agreement.

 

(ii)                                  In the event that the Commencement shall
not have occurred the Company shall have the option to terminate this Agreement
for any reason or for no reason without any liability whatsoever of either party
to the other party under this Agreement except as set forth in
Section 11(k)(viii) hereof.

 

(iii)                               In the event that the Commencement shall not
have occurred on or before June 1, 2013, due to the failure to satisfy any of
the conditions set forth in Sections 6 and 7 above with respect to the
Commencement, either party shall have the option to terminate this Agreement at
the close of business on such date or thereafter without liability of either
party to any other party; provided, however, that the right to terminate this
Agreement under this Section 11(k)(iii) shall not be available to either party
if such failure to satisfy any of the conditions set forth in Sections 6 and 7
is the result of a breach of this Agreement by such party or the failure of any
representation or warranty of such party included in this Agreement to be true
and correct in all material respects.

 

(iv)                              At any time after the Commencement Date, the
Company shall have the option to terminate this Agreement for any reason or for
no reason by delivering notice (a “Company Termination Notice”) to the Buyer
electing to terminate this Agreement without any liability whatsoever of either
party to the other party under this Agreement except as set forth in
Section 11(k)(viii) hereof.  The Company Termination Notice shall not be
effective until one (1) Business Day after it has been received by the Buyer.

 

(v)                                 This Agreement shall automatically terminate
on the earlier of (i) the date that the Company sells and the Buyer purchases
the full Available Amount as provided herein and (ii) the date on which the then
applicable Exchange Cap is reached if shareholder approval to exceed such
Exchange Cap has not previously been obtained, in each case without any action
or notice on the part of any party and without any liability whatsoever of any
party to any other party under this Agreement except as set forth in
Section 11(k)(viii) hereof.

 

(vi)                              If by the Maturity Date for any reason or for
no reason the full Available Amount under this Agreement has not been purchased
as provided for in Section 1 of this Agreement, this Agreement shall
automatically terminate on the Maturity Date, without any action or notice on
the part of any party and without any liability whatsoever of any party to any
other party under this Agreement except as set forth in
Section 11(k)(viii) hereof.

 

(vii)                           Except as set forth in Sections 11(k)(i) (in
respect of an Event of Default under Sections 9(f), 9(g) and 9(h)), 11(k)(v) and
11(k)(vi), any termination of this Agreement pursuant to this
Section 11(k) shall be effected by written notice from the Company to the Buyer,
or the Buyer to the Company, as the case may be, setting forth the basis for the
termination hereof.

 

24

--------------------------------------------------------------------------------


 

(viii)                        The representations and warranties of the Company
and the Buyer contained in Sections 2, 3 and 5 hereof, the indemnification
provisions set forth in Section 8 hereof and the agreements and covenants set
forth in Sections 4(e) and 11, shall survive the Commencement and any
termination of this Agreement.  No termination of this Agreement shall affect
the Company’s or the Buyer’s rights or obligations (A) under the Registration
Rights Agreement which shall survive any such termination in accordance with its
terms or (B) under this Agreement with respect to pending purchases and the
Company and the Buyer shall complete their respective obligations with respect
to any pending purchases under this Agreement.

 

(l)                                     No Financial Advisor, Placement Agent,
Broker or Finder.  The Company represents and warrants to the Buyer that it has
not engaged any financial advisor, placement agent, broker or finder in
connection with the transactions contemplated hereby.  The Buyer represents and
warrants to the Company that it has not engaged any financial advisor, placement
agent, broker or finder in connection with the transactions contemplated
hereby.  Each party shall be responsible for the payment of any fees or
commissions, if any, of any financial advisor, placement agent, broker or finder
engaged by such party relating to or arising out of the transactions
contemplated hereby.  Each party shall pay, and hold the other party harmless
against, any liability, loss or expense (including, without limitation,
attorneys’ fees and out of pocket expenses) arising in connection with any such
claim.

 

(m)                             No Strict Construction.  The language used in
this Agreement will be deemed to be the language chosen by the parties to
express their mutual intent, and no rules of strict construction will be applied
against any party.

 

(n)                                 Failure or Indulgence Not Waiver.  No
failure or delay in the exercise of any power, right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other right, power or privilege.

 

*     *     *     *     *

 

25

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Buyer and the Company have caused this Common Stock
Purchase Agreement to be duly executed as of the date first written above.

 

 

 

THE COMPANY:

 

 

 

SUNSHINE HEART, INC.

 

 

 

By:

/s/ David A. Rosa

 

Name:

David A. Rosa

 

Title:

Chief Executive Officer

 

 

 

 

 

BUYER:

 

 

 

ASPIRE CAPITAL FUND, LLC

 

BY: ASPIRE CAPITAL PARTNERS, LLC

 

BY: SGM HOLDINGS CORP.

 

 

 

By:

/s/ Steven G. Martin

 

Name:

Steven G. Martin

 

Title:

President

 

--------------------------------------------------------------------------------


 

SCHEDULES

 

Schedule 3(a)

Subsidiaries

Schedule 3(c)

Capitalization

Schedule 3(e)

Conflicts

Schedule 3(f)

SEC Documents

Schedule 3(g)

Material Changes

Schedule 3(h)

Litigation

Schedule 3(j)

Intellectual Property Rights

Schedule 3(l)

Liens

Schedule 3(p)

Transactions with Affiliates

 

EXHIBITS

 

Exhibit A

Form of Officer’s Certificate

Exhibit B

Form of Resolutions of Board of Directors of the Company

Exhibit C

Form of Secretary’s Certificate

Exhibit D

Form of Letter to Transfer Agent

 

--------------------------------------------------------------------------------


 

DISCLOSURE SCHEDULES

 

The following schedules are provided in connection with the various
representations and warranties contained in Section 3 of the Common Stock
Purchase Agreement dated as of January 15, 2013, (the “Agreement”) by and
between Sunshine Heart, Inc., a Delaware corporation (the “Company”) and Aspire
Capital Fund, LLC, an Illinois limited liability company (the “Buyer”).  These
disclosure schedules are an integral part of the Agreement.  Any terms defined
in the Agreement shall have the same meaning when used in these schedules,
unless the context indicates otherwise.  Any disclosure herein shall constitute
a disclosure under other disclosure schedules, where such disclosure is
appropriate and reasonably apparent.

 

Nothing in these schedules is intended to broaden the scope of any
representation or warranty contained in the Agreement or create any covenant
thereunder.  Matters reflected in these schedules are not necessarily limited to
matters required by the Agreement to be disclosed, and such additional matters
are set forth for informational purposes only.  For instance, no reference to or
disclosure of any item or other matter in these schedules shall be deemed to be
an admission, or evidence of the materiality of such item, nor shall it
establish a standard of materiality for any purpose whatsoever.  No disclosure
in these schedules relating to any possible breach or violation of or conflict
with any contract or legal requirement shall be construed as an admission
thereof nor an indication that the possible breach or violation exists or has
actually occurred, nor shall otherwise be deemed an admission against our
interest.

 

The representations and warranties contained in the Agreement are solely for the
purpose of allocating contractual risk between the parties and not as a means of
establishing facts.  No third party may rely on these schedules.

 

The section headings and subheadings in these schedules are for convenience of
reference only and shall not be deemed to alter or affect the express
description of the sections of the disclosure required under the Agreement.

 

--------------------------------------------------------------------------------


 

Schedule 3(a)

 

Subsidiaries

 

Sunshine Heart Company Pty. Ltd.

 

--------------------------------------------------------------------------------


 

Schedule 3(c)

Capitalization

 

Pursuant to those certain Securities Purchase Agreements dated February 8, 2012
(the “February 2012 SPA”) between the Company and Straus Healthcare Partners,
L.P., Iguana Healthcare Master Fund LP, Crossover Healthcare Fund, LLC and
Samuel Herschkowitz (collectively, the “Feb 2012 Stockholders”), each of the
Feb. 2012 Stockholders had a pre-emptive right to purchase its pro rata portion
(determined based on the aggregate number of shares of common stock purchased
under the February 2012 SPA by all Feb 2012 Stockholders) of certain equity
securities offered by the Company through February 8, 2013, capped at 25% of the
securities being offered.  These rights were forfeited due to each Feb 2012
Stockholder’s failure to participate in the Company’s initial public offering.

 

--------------------------------------------------------------------------------


 

Schedule 3(e)

Conflicts

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 3(f)

SEC Documents

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 3(g)

Material Changes

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 3(h)

Litigation

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 3(j)

Intellectual Property Rights

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 3(l)

Liens

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 3(p)

Transactions with Affiliates

 

The Company has entered into Indemnification Agreements with each of its
directors and executive officers.

 

The Company is party to an agreement with WSP Trading Limited, pursuant to which
WSP Trading Limited performs technical and medical advisory services for the
Company.  This Agreement requires that Dr. William Peters serve as the Company’s
Medical Director and Chief Technical Officer.  Payments for Dr. Peters’ services
to the Company are made to WSP Trading Limited.  Dr. Peters is a director of the
Company and a director of WSP Trading Limited and Dr. Peters owns all of the
equity of WSP Trading Limited.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF OFFICER’S CERTIFICATE

 

This Officer’s Certificate (“Certificate”) is being delivered pursuant to
Section 7(e) of that certain Common Stock Purchase Agreement dated as of
January 15, 2013 (the “Common Stock Purchase Agreement”), by and between
SUNSHINE HEART, INC., a Delaware corporation (the “Company”), and ASPIRE CAPITAL
FUND, LLC, an Illinois limited liability company (the “Buyer”).  Terms used
herein and not otherwise defined shall have the meanings ascribed to them in the
Common Stock Purchase Agreement.

 

The undersigned,                       ,                          of the
Company, hereby certifies as follows:

 

1.             I am the                              of the Company and make the
statements contained in this Certificate in my capacity as such;

 

2.             The representations and warranties of the Company are true and
correct in all material respects (except to the extent that any of such
representations and warranties is already qualified as to materiality in
Section 3 of the Common Stock Purchase Agreement, in which case, such
representations and warranties are true and correct without further
qualification) as of the date when made and as of the Commencement Date as
though made at that time (except for representations and warranties that speak
as of a specific date);

 

3.             The Company has performed, satisfied and complied in all material
respects with covenants, agreements and conditions required by the Transaction
Documents to be performed, satisfied or complied with by the Company at or prior
to the Commencement Date.

 

4.             The Company has not taken any steps, and does not currently
expect to take any steps, to seek protection pursuant to any Bankruptcy Law nor
does the Company or any of its Subsidiaries have any knowledge or reason to
believe that its creditors intend to initiate involuntary bankruptcy or
insolvency proceedings. The Company is financially solvent and is generally able
to pay its debts as they become due.

 

IN WITNESS WHEREOF, I have hereunder signed my name on this        day of
                      .

 

 

 

 

Name:

 

Title:

 

The undersigned as Secretary of Sunshine Heart, Inc., a Delaware corporation,
hereby certifies that                        is the duly elected, appointed,
qualified and acting                  of Sunshine Heart, Inc. and that the
signature appearing above is his/her genuine signature.

 

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

FORM OF COMPANY RESOLUTIONS

FOR SIGNING PURCHASE AGREEMENT

 

WHEREAS, there has been presented to the Board of Directors of the Company a
draft of the Common Stock Purchase Agreement (the “Purchase Agreement”) by and
between the Company and Aspire Capital Fund, LLC (“Aspire”), providing for the
purchase by Aspire of up to Twenty Five Million Dollars ($25,000,000) of the
Company’s common stock, par value $0.0001 per share (the “Common Stock”); and

 

WHEREAS, after careful consideration of the Purchase Agreement, the documents
incident thereto and other factors deemed relevant by the Board of Directors,
the Board of Directors has determined that it is advisable and in the best
interests of the Company to engage in the transactions contemplated by the
Purchase Agreement, including, but not limited to, the issuance of $500,000 in
value in shares of Common Stock to Aspire as a commitment fee (the “Commitment
Shares”) and the sale of shares of Common Stock to Aspire up to the available
amount under the Purchase Agreement (the “Purchase Shares,” and together with
the Commitment Shares, the “Aspire Shares”).

 

Transaction Documents

 

NOW, THEREFORE, BE IT RESOLVED, that the transactions described in the Purchase
Agreement are hereby approved and the Chief Executive Officer and Chief
Financial Officer (the “Authorized Officers”) are severally authorized to
execute and deliver the Purchase Agreement, and any other agreements or
documents contemplated thereby including, without limitation, a registration
rights agreement (the “Registration Rights Agreement”) providing for the
registration of the shares of the Company’s Common Stock issuable in respect of
the Purchase Agreement on behalf of Aspire, with such amendments, changes,
additions and deletions as the Authorized Officers may deem to be appropriate
and approve on behalf of, the Company, such approval to be conclusively
evidenced by the signature of an Authorized Officer thereon; and

 

FURTHER RESOLVED, that the terms and provisions of the Registration Rights
Agreement by and among the Company and Aspire are hereby approved and the
Authorized Officers are authorized to execute and deliver the Registration
Rights Agreement (pursuant to the terms of the Purchase Agreement), with such
amendments, changes, additions and deletions as the Authorized Officer may deem
appropriate and approve on behalf of, the Company, such approval to be
conclusively evidenced by the signature of an Authorized Officer thereon; and

 

FURTHER RESOLVED, that the terms and provisions of the Form of Transfer Agent
Instructions (the “Instructions”) are hereby approved and the Authorized
Officers are authorized to execute and deliver the Instructions (pursuant to the
terms of the Purchase Agreement), with such amendments, changes, additions and
deletions as the Authorized Officers may deem appropriate and approve on behalf
of, the Company, such approval to be conclusively evidenced by the signature of
an Authorized Officer thereon; and

 

--------------------------------------------------------------------------------

 


 

Execution of Purchase Agreement

 

FURTHER RESOLVED, that the Company be and it hereby is authorized to execute the
Purchase Agreement providing for the purchase of common stock of the Company
having an aggregate value of up to $25,000,000; and

 

Issuance of Common Stock

 

FURTHER RESOLVED, that the Company is hereby authorized to issue the Commitment
Shares to Aspire as Commitment Shares and that upon issuance of the Commitment
Shares pursuant to the Purchase Agreement, the Commitment Shares shall be duly
authorized, validly issued, fully paid and nonassessable; and

 

FURTHER RESOLVED, that the Company is hereby authorized to issue shares of
Common Stock upon the purchase of Purchase Shares up to the available amount
under the Purchase Agreement in accordance with the terms of the Purchase
Agreement and that, upon issuance of the Purchase Shares pursuant to the
Purchase Agreement, the Purchase Shares will be duly authorized, validly issued,
fully paid and nonassessable; and

 

FURTHER RESOLVED, that the Corporation shall initially reserve 3,000,000 shares
of Common Stock for issuance as Purchase Shares under the Purchase Agreement;
and

 

Listing of Shares on the Nasdaq Capital Market

 

FURTHER RESOLVED, that the officers of the Company with the assistance of
counsel be, and each of them hereby is, authorized and directed to take all
necessary steps and do all other things necessary and appropriate to effect the
listing of the Aspire Shares on the Nasdaq Capital Market; and

 

Approval of Actions

 

FURTHER RESOLVED, that, without limiting the foregoing, the Authorized Officers
are, and each of them hereby is, authorized and directed to proceed on behalf of
the Company and to take all such steps as deemed necessary or appropriate, with
the advice and assistance of counsel, to cause the Company to consummate the
agreements referred to herein and to perform its obligations under such
agreements; and

 

FURTHER RESOLVED, that the Authorized Officers be, and each of them hereby is,
authorized, empowered and directed on behalf of and in the name of the Company,
to take or cause to be taken all such further actions and to execute and deliver
or cause to be executed and delivered all such further agreements, amendments,
documents, certificates, reports, schedules, applications, notices, letters and
undertakings and to incur and pay all such fees and expenses as in their
judgment shall be necessary, proper or desirable to carry into effect the
purpose and intent of any and all of the foregoing resolutions, and that all
actions heretofore taken by any officer or director of the Company in connection
with the transactions contemplated by the agreements described herein are hereby
approved, ratified and confirmed in all respects.

 

--------------------------------------------------------------------------------


 

EXHIBIT B-2

 

FORM OF COMPANY RESOLUTIONS APPROVING REGISTRATION STATEMENT

 

WHEREAS, there has been presented to the Board of Directors of the Company a
Common Stock Purchase Agreement (the “Purchase Agreement”) by and among the
Corporation and Aspire Capital Fund, LLC (“Aspire”), providing for the purchase
by Aspire of up to Twenty Five Million Dollars ($25,000,000) of the Company’s
common stock, par value $0.0001 (the “Common Stock”); and

 

WHEREAS, after careful consideration of the Purchase Agreement, the documents
incident thereto and other factors deemed relevant by the Board of Directors,
the Board of Directors has approved the Purchase Agreement and the transactions
contemplated thereby and the Company has executed and delivered the Purchase
Agreement to Aspire; and

 

WHEREAS, in connection with the transactions contemplated pursuant to the
Purchase Agreement, the Company has agreed to file a registration statement with
the Securities and Exchange Commission (the “Commission”) registering the
Commitment Shares (as defined in the Purchase Agreement) and the Purchase Shares
(as defined in the Purchase Agreement) and to list the Commitment Shares and
Purchase Shares on the Nasdaq Capital Market;

 

WHEREAS, the management of the Company has prepared an initial draft of a
Registration Statement on Form S-1 (the “Registration Statement”) in order to
register the sale of the Purchase Shares and the Commitment Shares
(collectively, the “Securities”) by Aspire; and

 

WHEREAS, the Board of Directors has determined to approve the Registration
Statement and to authorize the appropriate officers of the Company to take all
such actions as they may deem appropriate to effect the offering.

 

NOW, THEREFORE, BE IT RESOLVED, that the officers and directors of the Company
be, and each of them hereby is, authorized and directed, with the assistance of
counsel and accountants for the Company, to prepare, execute and file with the
Commission the Registration Statement, which Registration Statement shall be
filed substantially in the form presented to the Board of Directors, with such
changes therein as the Chief Executive Officer of the Company or any Vice
President of the Company shall deem desirable and in the best interest of the
Company and its stockholders (such officer’s execution thereof including such
changes shall be deemed to evidence conclusively such determination); and

 

FURTHER RESOLVED, that the officers of the Company be, and each of them hereby
is, authorized and directed, with the assistance of counsel and accountants for
the Company, to prepare, execute and file with the Commission all amendments,
including post-effective amendments, and supplements to the Registration
Statement, and all certificates, exhibits, schedules, documents and other
instruments relating to the Registration Statement, as such officers shall deem
necessary or appropriate (such officer’s execution and filing thereof shall be
deemed to evidence conclusively such determination); and

 

--------------------------------------------------------------------------------


 

FURTHER RESOLVED, that the execution of the Registration Statement and of any
amendments and supplements thereto by the officers of the Company be, and the
same hereby is, specifically authorized either personally or by the Chief
Executive Officer and Chief Financial Officer (the “Authorized Officers”) as
such officer’s true and lawful attorneys-in-fact and agents; and

 

FURTHER RESOLVED, that the Authorized Officers are hereby designated as “Agent
for Service” of the Company in connection with the Registration Statement and
the filing thereof with the Commission, and the Authorized Officers hereby are
authorized to receive communications and notices from the Commission with
respect to the Registration Statement; and

 

FURTHER RESOLVED, that the officers of the Company be, and each of them hereby
is, authorized and directed to pay all fees, costs and expenses that may be
incurred by the Company in connection with the Registration Statement; and

 

FURTHER RESOLVED, that it is desirable and in the best interest of the Company
that the Securities be qualified or registered for sale in various states; that
the officers of the Company be, and each of them hereby is, authorized to
determine the states in which appropriate action shall be taken to qualify or
register for sale all or such part of the Securities as they may deem advisable;
that said officers be, and each of them hereby is, authorized to perform on
behalf of the Company any and all such acts as they may deem necessary or
advisable in order to comply with the applicable laws of any such states, and in
connection therewith to execute and file all requisite papers and documents,
including, but not limited to, applications, reports, surety bonds, irrevocable
consents, appointments of attorneys for service of process and resolutions; and
the execution by such officers of any such paper or document or the doing by
them of any act in connection with the foregoing matters shall conclusively
establish their authority therefor from the Company and the approval and
ratification by the Company of the papers and documents so executed and the
actions so taken; and

 

FURTHER RESOLVED, that if, in any state where the securities to be registered or
qualified for sale to the public, or where the Company is to be registered in
connection with the public offering of the Securities, a prescribed form of
resolution or resolutions is required to be adopted by the Board of Directors,
each such resolution shall be deemed to have been and hereby is adopted, and the
Secretary is hereby authorized to certify the adoption of all such resolutions
as though such resolutions were now presented to and adopted by the Board of
Directors; and

 

FURTHER RESOLVED, that the officers of the Company with the assistance of
counsel be, and each of them hereby is, authorized and directed to take all
necessary steps and do all other things necessary and appropriate to effect the
listing of the Securities on the OTC Bulletin Board; and

 

Approval of Actions

 

FURTHER RESOLVED, that, without limiting the foregoing, the Authorized Officers
are, and each of them hereby is, authorized and directed to proceed on behalf of
the Company and to take all such steps as are deemed necessary or appropriate,
with the advice and assistance of counsel, to cause the Company to take all such
action referred to herein and to perform its obligations incident to the
registration, listing and sale of the Securities; and

 

FURTHER RESOLVED, that the Authorized Officers be, and each of them hereby is,
authorized, empowered and directed on behalf of and in the name of the Company,
to take or cause to be taken all such further actions and to execute and deliver
or cause to be executed and delivered all such further

 

--------------------------------------------------------------------------------


 

agreements, amendments, documents, certificates, reports, schedules,
applications, notices, letters and undertakings and to incur and pay all such
fees and expenses as in their judgment shall be necessary, proper or desirable
to carry into effect the purpose and intent of any and all of the foregoing
resolutions, and that all actions heretofore taken by any officer or director of
the Company in connection with the transactions contemplated by the agreements
described herein are hereby approved, ratified and confirmed in all respects.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF SECRETARY’S CERTIFICATE

 

This Secretary’s Certificate (the “Certificate”) is being delivered pursuant to
Section 7(k) of that certain Common Stock Purchase Agreement dated as of
January 15, 2013 (the “Common Stock Purchase Agreement”), by and between
SUNSHINE HEART, INC., a Delaware corporation (the “Company”) and ASPIRE CAPITAL
FUND, LLC, an Illinois limited liability company (the “Buyer”), pursuant to
which the Company may sell to the Buyer up to Twenty Five Million Dollars
($25,000,000) of the Company’s Common Stock, par  value $0.0001 (the “Common
Stock”).  Terms used herein and not otherwise defined shall have the meanings
ascribed to them in the Common Stock Purchase Agreement.

 

The undersigned,                                    Secretary of the Company,
hereby certifies as follows:

 

1.                                      I am the Secretary of the Company and
make the statements contained in this Secretary’s Certificate.

 

2.                                      Attached hereto as Exhibit A and
Exhibit B are true, correct and complete copies of the Company’s bylaws
(“Bylaws”) and Certificate of Incorporation (“Certificate of Incorporation”), in
each case, as amended through the date hereof, and no action has been taken by
the Company, its directors, officers or stockholders, in contemplation of the
filing of any further amendment relating to or affecting the Bylaws or Articles.

 

3.                                      Attached hereto as Exhibit C are true,
correct and complete copies of the resolutions duly adopted by the Board of
Directors of the Company on January [-], 2013, at which a quorum was present and
acting throughout.  Such resolutions have not been amended, modified or
rescinded and remain in full force and effect and such resolutions are the only
resolutions adopted by the Company’s Board of Directors, or any committee
thereof, or the stockholders of the Company relating to or affecting (i) the
entering into and performance of the Common Stock Purchase Agreement, or the
issuance, offering and sale of the Purchase Shares and the Commitment Shares and
(ii) and the performance of the Company of its obligation under the Transaction
Documents as contemplated therein.

 

4.                                      As of the date hereof, the authorized,
issued and reserved capital stock of the Company is as set forth on Exhibit D
hereto.

 

IN WITNESS WHEREOF, I have hereunder signed my name on this        day of
                        .

 

 

, Secretary

 

The undersigned as                              of Sunshine Heart, Inc., a
Delaware corporation, hereby certifies that                                is
the duly elected, appointed, qualified and acting Secretary of Sunshine
Heart, Inc., and that the signature appearing above is his/her genuine
signature.

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF LETTER TO THE TRANSFER AGENT FOR THE ISSUANCE OF THE COMMITMENTS SHARES
AT SIGNING OF THE PURCHASE AGREEMENT

 

[COMPANY LETTERHEAD]

 

January 15, 2013

 

American Stock Transfer and Trust Company, LLC

6201 15th Avenue

Brooklyn, NY 11219

Attention:  Felix Orihuela

 

Re: Issuance of Common Shares to Aspire Capital Fund, LLC

 

Ladies and Gentlemen:

 

On behalf of Sunshine Heart, Inc. (the “Company”), you are hereby instructed to
issue as soon as possible 80,257 shares of our common stock in the name of
Aspire Capital Fund, LLC.  The share certificate should be dated January 15,
2013.  I have included a true and correct copy of a unanimous written consent
executed by all of the members of the Board of Directors of the Company adopting
resolutions approving the issuance of these shares.  The shares should be issued
subject to the following restrictive legend:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, UNLESS SOLD PURSUANT TO: (1) RULE 144 UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR (2) AN OPINION OF HOLDER’S
COUNSEL, IN A CUSTOMARY FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT
OR APPLICABLE STATE SECURITIES LAWS.

 

--------------------------------------------------------------------------------


 

The share certificate should be sent as soon as possible via overnight mail to
the following address:

 

Aspire Capital Fund, LLC

155 North Wacker Drive, Suite 1600

Chicago, IL 60606

Attention: Steven G. Martin

 

Thank you very much for your help.  Please call Jeffrey Mathiesen at
952-345-4210 if you have any questions or need anything further.

 

Sunshine Heart, Inc.

 

 

 

BY:

 

 

 

Jeffrey Mathiesen

 

 

Chief Financial Officer

 

 

--------------------------------------------------------------------------------